 SOL'S621Queen City Distributing Co., Inc. t/a Sol's andUnited Food and Commercial Workers Union,Local 23, AFL-CIO-CLC, Petitioner Case 6-RC-937928 September 1984DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 9 August 1983 the Acting Regional Directorfor Region 6 issued a Decision and Direction ofElection in the above-entitled proceeding in whichhe found appropriate a unit consisting of all full-time and regular part-time employees at the Em-ployer's Green Garden Plaza, Aliquippa, Pennsyl-vania store In so finding, the Acting Regional Di-rector rejected the Employer's contention that theappropriate unit must encompasss all five of theEmployer's retail facilities Thereafter, in accord-ance with Section 102 67 of the Board's Rules andRegulations, the Employer filed a timely requestfor review of the Acting Regional Director's deci-sion, and for a stay of the election which he haddirected The Employer alleged that there were er-roneous findings of fact and a departure from offi-cial precedent in the Acting Regional Director'sdecisionBy telegraphic order on 9 September 1983 therequest for review was granted However, the Em-ployer's request for a stay of election was notgranted 1 Puisuant to the Board's procedures,2 theelection was held on 13 September 1983, and theballots were impounded pending the decision onreview The Employer filed a brief on reviewThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has reviewed the entire record in thiscase and makes the following findingsThe Employer owns and operates five retailstores, which sell sporting goods and law enforce-ment equipment in western Pennsylvania The far-thest distance between any two stores is 29 milesThere are two stores in Aliquippa the principal fa-cility at Franklin Avenue and the other in GreenGarden Plaza, both of which trade under the name"Sol's " Two other stores, one in Mars (CranberryMall) and one in Carnegie, are known as "Sol NeftSports" The fifth store, in Pittsburgh, trades as"Sol Neft Police Uniforms " All stores sell sportinggoods, except the Pittsburgh store, which sells law1 In granting review, Chairman Dotson would also have stayed theelection2 Sec 102 67(b) of the Board s Rules and Regulationsenforcement equipment, including firearms, exclu-sively Two other stores also sell firearms There isno history of collective bargaining at any of theEmployer's outletsThe Petitioner filed an election petition seeking aseparate unit of all clerks, cashiers, and stockroomemployees employed by the Employer at theGreen Garden Plaza facility Alternatively, the Pe-titioner contends that if a unit limited to the GreenPlaza facility is found to be inappropriate, then thesmallest appropriate unit would be one comprisedof the Employer's two Aliquippa stores GreenGarden Plaza and Franklin Avenue At the hearingin this case, the Petitioner indicated its willingnessto proceed to an election in any unit found appro-priate by the BoardThe Employer contends that a separate unit atthe Green Garden store is inappropriate due to theEmployer's centralized adminstration of businessand labor relations policies for all five stores, theconcomitant lack of significant authority possessedby the individual store managers in operational andlabor relations matters, and continuing employeeinterchange among all of the Employer's facilitiesThe Employer contends that the only appropriateunit should consist of all full-time and regular part-time employees employed at the Employer's fiveretail locations 3For the reasons discussed below, we find meritin the Employer's contentionsWhen considering a multifacility operation, thewell-established Board policy is to find a single-fa-cility unit presumptively appropriate This pre-sumption can only be overcome by a showing offunctional integration so substantial as to negate theseparate identity of the single-facility unit Inmaking findings on this issue, the Board looks tosuch factors as central control over daily oper-ations and labor relations, skills and functions ofthe employees, general working conditions, bar-gaining history, employee interchange, and geo-graphical location of the facilities in relation toeach other 4 Based on the facts in the record in thiscase, and contrary to the result reached by theActing Regional Director, we find that the pre-sumption favoring single-facility units has beenovercomeControl over the Employer's daily operationsand labor relations/personnel matters throughout3 There are 63 full time and regular part time employees in the pettttoned for job classifications at all five stores Franklin Avenue-15,Green Garden Plaza-15 Carnegie-22, Cranberry Mall-7, Puttsburgh-44 Orkin Exterminating Go, 258 NLRB 773 (1981), see also Second Federal Savings & Loan, 266 NLRB 204 (1983), Petrie Stores Corp 266NLRB 75 (1983)272 NLRB No 98 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDits five-store chain is highly centralized Therecord establishes that all significant decisions af-fecting business affairs and personnel policies aremade by the Employer's co-owners, Marvin andDavid Neft, who operate out of the FranklinAvenue main store An operations manager, GlenMcQuiston, assists the Nefts in overseeing the indi-vidual store managers The merchandise availableat the Employer's five outlets is substantially simi-lar Marvin Neft controls the sale and distributionof sporting goods products, which are available atfour of the stores, and David Neft concentrates onthe sale of firearms and law enforcement equip-ment, which may be purchased at three of thestoresThe Nefts are directly responsible for the pur-chase of 80 percent of the Employer's stock, whichis delivered to the warehouse at Franklin Avenueand then distributed to the remaining stores at thedirection of the Nefts 5 The Nefts determine whichgoods will be sold at which stores, decide the mar-keting methods to be used, and set companywideprices for all the items stocked 6 Advertising is ad-ministered centrally, often with two or three storeslisted on the same promotional material 7 Frequent-ly, the merchandise of one store is transferred toanother when an item, often an advertised specialrequested by a customer, is out of stock MarvinNeft visits each store at least once every 2 weeks,David Neft visits some of the stores weekly In ad-dition, there are usually 10 to 15 phone calls dailybetween central management and each of the indi-vidual storesAll business, financial, and personnel decision-making and recordkeeping is centralized at theFranklin Avenue main store Most merchandise isdelivered initially to the warehouse at the FranklinAvenue location A separate bank account is main-tained for each store, for the sole purpose of re-ceiving daily deposits These deposits are subse-quently transferred to the central account underthe name of the Franklin Avenue store Store man-agers have no authority to withdraw funds from orissue checks against these local accountsLabor relations and personnel policies and proce-dures are also highly centralized, with local storeautonomy limited to only routine daily mattersThe Nefts establish labor relations and personnel5 Of the remaining goods purchased, 18 percent is law enforcementequipment (uniforms, etc ) ordered by the manager of the Pittsburghstore, where these items are available exclusively The other individualstore managers purchased a total of 2 percent of the Employer's goods6 While store managers may recommend a price reduction to meetlocal competition on an extremely limited basis, such recommendationsmust be approved by the Nefts or McQuiston7 For example, the Green Garden Plaza store, where the Petitionerseeks unit representation, frequently has its specials advertised in conjunction with the Franklin Avenue and Cranberry Mall facilitiespolicies and, with Operations Director McQuiston,closely supervise their implementation The mainoffice controls payroll procedures by obtaining in-formation from the store managers, compiling em-ployee hours, and forwarding the material to acomputer processing firm, which issues all pay-checks from the centralized account on the com-panywide payday Policies regarding wages, hours,overtime, vacations, holidays, pension and profit-sharing plans,8 Christmas bonuses, and employeefringe benefits, including merchandise discounts,are centrally established and uniformly applied atall five locations The Nefts retain final authorityover hinng and firing, and individual wage in-creases The hiring process begins at the storelevel, with a request from the store manager forpermission to hire an additional employee If thatrequest is approved by either of the Neft brothers,then applications for employment are accepted, andjob interviews conducted, by the store managerApplications and recommendations are then sent tothe Nefts, for their review, possible further investi-gation, and final decision Usually, the recommen-dation of the store manager is accepted by theNefts However, the record reveals one instance inwhich Marvin Neft disapproved a store manager'srecommendation that an applicant be hiredWhen a store manager recommends to the Neftsthat an applicant be hired, he also recommends astarting wage rate, within a specified range estab-lished by the Nefts•up to 25 cents more than theestablished base starting rate Once again, as withthe hiring decision itself, the Nefts exercise finalauthority in approving recommended starting wageratesThe procedure for discharge, like the procedurefor hiring, originates at the store manager level,with a recommendation to the Nefts Within the12-month period prior to the hearing, the Nefts ap-proved a recommendation for the discharge of astore employee and disapproved another TheNefts also determine the size of the work force ateach location, and decide whether additional em-ployees are needed or if layoffs are required Thestore managers decide who is to be laid off Fur-ther, the Nefts determine and set the hours of oper-ations for each store, while permitting store manag-ers to determine day-to-day employee schedulingThe Employer has no written policy concerningemployee discipline or grievances The proceduregenerally practiced allows local store managementto initially handle these types of problems Howev-er, employees are informed that if the determina-8 The combination of profits from all five stores forms the basis fordetermining any profits declared SOL'S623tion by local management is unsatisfactory, theymay contact Marvin Neft for further discussion andfinal resolution of the issueThe record reveals that there is substantial tem-porary interchange between the employees of thevarious facilities Often, when an employee at onestore is out sick or on vacation, he will be replacedtemporarily by an employee from another storewho is familiar with the absent employee's area ofexpertise (the Employer's stores are similarlystocked, and the skills and abilities of the employ-ees are substantially the same) For example, therewere at least eight instances in the year prior to thehearing when employees from other stores substi-tuted at the Green Garden Plaza store, and MarvinNeft estimated that temporary employee inter-change among all five stores occurs approximately10 to 15 times per month, with over 100 such oc-currences in the past 3 years 9 In addition to tem-porary employee interchange between stores, em-ployees from the various stores occasionally spenda few hours together at the main store (FranklinAvenue) for training, or at one of the other stores,for sales meetings Twice a year, employees fromall stores except Pittsburgh (which, as seen, special-izes in law enforcement clothing and equipment)attend seminars at which various of the Employer'ssuppliers discuss their product line and marketingstrategiesPermanent transfer of employees between stores,while understandably less frequent than temporarytransfer," nevertheless does occur In the yearprior to the hearing, four store employees madepermanent transfers between stores Three of thesetransfers involved the Green Garden Plaza facility,which Petitioner seeks to represent in a single-storeunit, two Green Garden Plaza employees trans-ferred to other stores, and a Carnegie employeetransferred to Green Garden Plaza Several em-ployees transferred in order to take advantage ofopportunities for promotion to assistant store man-ager All transfers, whether temporary or perma-nent, are voluntaryAll store employees appear to have basically thesame skills and functions The record neither estab-lishes nor implies any significant disparity in thegeneral working conditions between the five stores0 When the Employer opened its Cranberry Mall store in Mars in July1983, numerous employees from the other stores worked for a few daysat Cranberry Mall as part of the start up effort at that location'• As indicated above, the farthest distance between any two of fivestores in question is only 29 milesThere is no bargaining history in the Employer'sstores, and no union seeks to represent employeesin a broader unit†although the Petitioner is will-ing to proceed to an election in any unit found ap-propriate by the BoardBased on the record as a whole†especially thehigh degree of centralized control retained and ex-ercised by the Nefts over the establishment and im-plementation of uniform operational and labor rela-tions policies, procedures, and practices throughoutthe five-store chain, and the frequency of tempo-rary employee interchange and similarity of em-ployee skills and working conditions among thestores†we find that the employees at the GreenGarden Plaza store do not have a community of in-terest sufficiently distinct and separate from theemployees in the Employer's four other retailstores to warrant the establishment of a separateunit, as found by the Acting Regional DirectorRather, we find that the unit must encompass allfull-time and regular part-time employees at all fiveof the Employer's retail storesBecause the multilocation unit found appropriateis substantially larger (four times larger) than thesingle-location unit found appropriate by theActing Regional Director, the election conductedon 13 September 1983 must be vacated " But be-cause the Petitioner has indicated its willingness toproceed to an election in any unit found appropri-ate, we shall direct that an election be held in thefollowing unit, which we have found appropri-ate 12All full-time and regular part-time employeesemployed by the Employer at its GreenGarden Plaza and Franklin Avenue stores inAliquippa, Pennsylvania, and its Mars (Cran-berry Mall), Carnegie, and Pittsburgh, Penn-sylvania stores, excluding all office clericalemployees and guards, professional employeesand supervisors as defined in the ActORDERThe election conducted on 13 September 1983 isvacated[Direction of Election omitted from publication ]" See Avon Products, 262 NLRB 46 (1982)" As the unit found appropriate is larger than that requested, the Peti-tioner is accorded a period of 10 days in which to submit the requisiteshowing of interest to support an election In the event the Petitionerdoes not wish to proceed with an election, It may withdraw its petitionwithout prejudice by notice to the Regional Director within 7 days fromthe date of this Decision